            Case 1:20-cv-04157-VEC Document 8 Filed 10/27/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 10/27/2020
 -------------------------------------------------------------- X
                                                                :
 PAMELA WILLIAMS, on behalf of herself and all :
 others similarly situated,                                     :
                                                                :
                                              Plaintiff,        :   20-CV-4157 (VEC)
                            -against-                           :
                                                                :        ORDER
                                                                :
 KINGDOM ANIMALIA, LLC,                                         :
                                              Defendant. :
                                              .                 :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on May 31, 2020 (Dkt. 1);

        WHEREAS Plaintiff filed an affidavit reflecting timely service of a summons and the

Complaint on Defendant, (Dkt. 6);

        WHEREAS an initial pretrial conference is scheduled for October 30, 2020 (Dkt. 7);

        WHEREAS the Court ordered Defendant to move against or answer the complaint by

October 26, 2020 and indicated that if Defendant failed to do either, Plaintiff must apply for a

default judgment against Defendant by October 30, 2020 (Dkt. 7);

        IT IS ORDERED:

    1. The initial pretrial conference scheduled for October 30, 2020 at 10:30 a.m. is canceled.

    2. Plaintiff must apply for a default judgment against Defendant, consistent with the

        procedures described in Attachment A to the undersigned’s Individual Practices in Civil

        Cases by not later than October 30, 2020, or the case will be dismissed for failure to

        prosecute.




                                                   Page 1 of 2
        Case 1:20-cv-04157-VEC Document 8 Filed 10/27/20 Page 2 of 2




SO ORDERED.
                                          _________________________________
Date: October 27, 2020                    VALERIE CAPRONI
      New York, NY                        United States District Judge




                                 Page 2 of 2
